DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants' submission filed on September 15, 2022 has been entered.
 Response to Arguments
Applicants' arguments filed with the RCE have been fully considered but they are not persuasive.
The Applicants first contend that Baarman sends its current surge through a dummy load, not the battery/sink (Remarks, page 7).  Claim 18 recites “the energy sink comprises an electrically powered device or an energy store”.  “comprises” is an open-ended transitional phrase that does not exclude additional components.  MPEP §2111.03(I).  Thus, Baarman’s energy sink may be interpreted as comprising battery 34 and all of the items within dashed box 84.  This means that when the dummy load (44) draws a current surge, it will be “by increasing a charging current for the energy sink” (because 44 is a part of the sink).
The Applicants’ comments regarding the limitations of, now canceled, claims 27-28, are not persuasive.  While the MPEP permits functional terms, the phrase “configured to” is entirely structural.  It defines the structure by the functionality it can accomplish without further modifications.  My chair is configured to be used as a step-stool because I can stand on it without modifying the structure of the chair.  The chair is configured for a function that is not its normal and intended use.
The phrase “configured to be placed underneath the skin” is not functional.  A functional limitation would use a verb, such as “placing” the receiver underneath skin.  The relevant question is how to interpret “configured to be placed underneath the skin”.  
First, anything can be surgically inserted underneath skin.  This does not mean that it would still be operable.  The living being may also get an infection or die.  But those are different issues from the generic ability to put something physical under skin.  The claim only requires that the structure of the receiver be “configured” for implanting.  The claim says nothing about the implanted device operating successfully or the human/animal not being harmed.
The Examiner has already noted that “it would appear that electronics need to be encased in protective, non-reactive, and sterile housing in order to be placed within a living being’s body.” (Final; page 7).  This is how a generic receiver would be understood to be “configured to be placed underneath the skin”.  But the Applicants do not argue that this is their intention to incorporate such features into the claim.  There are no claimed limitations that indicate the actual structural construction of the receiver to enable it to remain operable while inside a living being.  All of the receiver’s structural limitations that are defined in the claim are all electrical.  None of the recited limitations define any housing or casing to protect the receiver’s electrical components from the body in which it intended to be inserted (or to protect the body from an implanted foreign object). 
Instead of addressing what the structural configuration of the receiver is, the Applicants present a discussion of case law regarding functional language.  Citations to In re Giannelli and subsequent discussion of “adapted to” are irrelevant.  Claim 18 does not recite functional language (as it pertains to the location of the receiver) and it does not recite “adapted to”.  The RCE does not clarify the record by explaining how the structure of the receiver to give it a purported extra feature (the ability to be placed underneath the skin without being damaged or damaging the living being).  
The Baarman receiver is a physical device.  Without being modified, it can be inserted underneath a living being’s skin.  Baarman’s receiver is not disclosed as being exceptionally large, but even if it were, there are large animals (i.e. a blue whale) that can accommodate a large receivers under their skin.  The skilled artisan would recognize the drawbacks of doing so (destroying the electrical functionality of the receiver, injuring the animal), but the “configured to” language does not require actual insertion or successful operation – it simply states the device has the structural configuration to be inserted.
To the contrary, claims 34 and 37 recite that the receiver is “placed” underneath skin.  This past tense verb indicates that the receiver is already in this location.  Baarman does not disclose its receiver is in this location.  The art rejection, therefore, is updated to cite to Von Novak (US 2017/0271919) for its disclosure that it is known to place a wireless power receiver underneath skin (abstract, par 24-25).  The art rejection of claim 18 is updated as well to include Von Novak.  Even though the language of claim 18 (“configured to be placed”) is broader than claims 34 and 37, it appears to be the Applicants’ intention for claim 18 to be read narrowly (to include the functionality of actually placing the receiver underneath a being’s skin).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20-25, 29-32 and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Baarman (US 2008/0079392) in view of Von Novak (US 2017/0271919) and Kallal (US 2014/0063666).
With respect to claim 18, Baarman discloses a transcutaneous energy transfer system (fig 2; par 32-46) for wireless transfer of energy, the energy transfer system comprising: 
a transmitter unit (6) comprising a primary coil (15) configured to receive a supply voltage, the transmitter unit configured to be placed on skin outside of a human or animal body (obvious – any physical device that takes up space has the structural configuration to be placed on a being’s skin); and 
a receiver unit (8) comprising a secondary coil (30) connected to an energy sink (34 and/or 84) via a rectifier (32), the receiver unit configured to be placed underneath the skin in the human or animal body (obvious – any physical device can be implanted into a live being), wherein the receiver unit is configured to detect a fault in energy flow from the secondary coil to the energy sink when an operating parameter of the receiver unit is outside of a specification range (item 36; par 35, “when the voltage applied to the battery 34 exceeds a threshold value” and “output of an over-voltage detector 36 indicates whether the voltage across the battery 34 is above a predetermined level”), wherein the energy sink comprises an electrically powered device or an energy store (fig 2, items 34 and 84), wherein the energy store comprises an accumulator or a rechargeable battery (34); 
wherein the receiver unit is configured to perform a fault mode in response to detecting the fault by increasing a charging current for the energy sink (by closing 42; par 35, last 7 lines and par 36-37) ; and 
wherein the transmitter unit is configured to: 
detect the fault mode of the receiver unit based at least in part on an input power of the primary coil (at 22; par 37, penultimate sentence; see also par 42 & 45); and 
perform a fault response in response to detecting the fault mode of the receiver unit (par 37, last sentence).  
The limitation in the preamble of “transcutaneous” is interpreted as an intended use limitation.  This term does not breathe life into the claim.  “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  MPEP §2111.02(II).  That the transmitter/receiver units are “configured to be placed” on/under skin does not require that they be actually placed in these locations.  Thus, the amended limitations of claim 18 do not overcome the intended use interpretation of the preamble.  
Baarman discloses a wireless power transfer system in which there are distinct transmitter and receiver units.  The transmitter unit, being a physical object, is configured to be placed on skin.   Similarly, the receiver unit, being a physical object, is configured to be implanted (placed under the skin).  The claim only broadly refers to the configuration of the units and does not require that the energy transfer system successfully operates while the receiver is implanted (or that the being survives the implantation).  The Applicants have been put on notice regarding the breadth of “configured to be placed underneath skin”, but have not amended the limitation to remove the ambiguity. 
The Examiner notes that it would appear that electronics need be encased in protective , non-reactive, and sterile housing in order be placed within a living being’s body.  The claim does not recite such structural features.  The Applicants have not stated, for the record, their intention to incorporate such structural features into the claim.  Further, the “skin” could be a separated piece (removed from a human or animal) and simply placed between the Baarman transmitter and receiver.  Such an action would not be a modification of Baarman.
If the Applicants intend for the specific placement of the receiver and transmitter to be distinctly claimed, they are invited to amend the claim accordingly.  The Applicants are notified that the phrase “configured to” is entirely structural and does not impart any functionality into the claim.  
Alternatively, relying on the Applicants’ position that Baarman does not expressly disclose the receiver unit is configured to be implanted, the art rejection also cites to Von Novak.  Von Novak discloses a transcutaneous energy transfer system for wireless transfer of energy comprising a transmitter unit configured to be placed on skin and a receiver unit configured to be placed underneath skin (abstract, par 24-25). 
Baarman and Von Novak are analogous because they are from the same field of endeavor, namely energy transfer systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Baarman receiver unit to be implantable, as taught by Von Novak.  The motivation for doing so would have been to satisfy the needs of the user.  Wireless power transfer can be adapted to provide power to any desired receiver-unit location.  If the receiver unit is underneath a being’s skin, then the skilled artisan would have been motivated to consider configuring the receiver unit to be implanted. 
Baarman discloses the receiver detects an overvoltage (an operating parameter being outside of a specification) and performs a fault mode.  In the fault mode, switch 42 in closed to cause a current surge through the “energy sink” (34 and 84).  This, in turn, causes a current surge through the primary coil, which is detected by transmitter circuitry to cause it to “perform a fault response”.   As discussed above, the Baarman energy sink is interpreted as including battery 34 and components 84.  Support for this can be found in the use of “comprising” (an open-ended transitional phrase) to define the energy sink. 
Baarman does not expressly disclose that the transmitter fault response includes the initiation of an emergency shutdown of energy transfer.  Kallal discloses a wireless power transfer system (fig 2, 6; par 64-73) in when the receiver detects an overvoltage fault event, it signals to the transmitter to cause it to initiate an emergency shutdown (par 64).
Baarman and Kallal are analogous because they are from the same field of endeavor, namely wireless power transfer system with receiver overvoltage detection.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify or replace the Baarman transmitter response with a shutdown, as taught by Kallal.  The motivation for doing so would have been to protect the receiver.  Based on Kallal’s teachings, the skilled artisan would have understood that an overvoltage may damage the receiver.  Ceasing power transmitter (a shutdown) is an obvious alternative to changing frequencies in order to stop the overvoltage from continuing.  
With respect to claim 20, Baarman discloses the transmitter unit is configured to detect the fault mode of the receiver unit based at least in part on a comparison of the input power of the primary coil with an output power or a predetermined threshold value (via item 22; par 37, 42, 45-46).  Baarman disclose the peak detector (22) detects a current increase.  This anticipates the limitation of being configured to detect the fault mode “based at least in part on” a comparison of the primary input power and a threshold. 
With respect to claim 21, Baarman discloses the transmitter unit is configured to detect the fault mode of the receiver unit by performing a plausibility check of a system state (par 46).  Baarman discloses a FB_latch and a controller that verifies the fault.  This is interpreted as performing a plausibility check of a system state. 
With respect to claim 22, Baarman discloses the transmitter unit is configured to continuously or repeatedly monitor for the fault mode of the receiver unit (par 46, first sentence).  
With respect to claim 23, Baarman discloses an intermediate circuit capacitor (fig 5, item 62) is connected to the secondary coil via the rectifier (see left side of fig 5), and wherein the receiver unit is configured to determine a voltage at the energy sink or at the intermediate circuit capacitor (see analysis below) and detect the fault when the voltage at the energy sink or at the intermediate circuit capacitor exceeds a threshold value.  
Baarman discloses a capacitor at the downstream side of the rectifier (see capacitor C2, labeled as 62, in figure 5).  This capacitor is placed outside of the box defining the rectifier (32).  Thus, Baarman anticipates the limitation of a capacitor being connected to the secondary coil “via the rectifier”.  
Baarman discloses that its voltage sensor is connected to the positive terminal of the battery (see fig 2, 5).  This voltage is equal to the capacitor voltage minus the forward biasing voltage drop of the diode (fig 2, item 64; fig 5, item D5).  Thus, sensing the voltage at the battery anticipates the limitation of being “configured to determine a voltage [] at the intermediate circuit”.  The claim does not explicitly recite any voltage sensor or where the sensor is connected.  The broad limitation of being configured to determine the voltage at the capacitor is anticipated by actually detecting the voltage at a location very close to the capacitor.  
With respect to claim 24, Baarman discloses the receiver unit is configured to perform the fault mode by changing at least one operating parameter to be outside of a given specification range of the operating parameter (par 36).  By closing the switch (42), Baarman’s receiver causes its current to increase to a level that is “outside of a given specification range” such that it will be detected by the transmitter.  
With respect to claim 25, Baarman discloses the receiver unit continuously or repeatedly monitors for the fault (detector 36 does not have any “off” times – its monitoring is “continuous”).  
With respect to claim 29, Baarman discloses the transmitter unit comprises an inverter (10) configured to produce an oscillation of the supply voltage.  
With respect to claim 30, Baarman discloses the receiver unit comprises a sensor system (fig 2, items 36, 38, 42, 84) configured to control energy flow from the secondary coil to the energy sink (par 35-37 describe how this “sensor system” controls energy flow from the secondary coil either into the battery or through the resistor).  It is noted that the figure 2 resistor is labeled as item 84, but described in the specification as item 44 (see par 37).  
With respect to claim 31, Baarman discloses the energy sink comprises a buck converter (diode 64).  The diode (as with all diodes) includes a forward biasing voltage drop, usually 0.7v.  This means that the voltage at the diode cathode is less than the voltage at its anode.  This makes it a converter that inputs a voltage and provides a lower output voltage.  Thus, Baarman’s diode satisfies the limitation of a buck converter.
With respect to claim 32, Baarman discloses the rectifier comprises a passive rectifier with diodes (see fig 5, item 32).  
With respect to claims 34-35, Baarman, Von Novak and Kallal combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 18 and 24, respectively. The references are analogous, as discussed above.
With respect to claim 36, Baarman discloses the fault is detected when an operating parameter of the receiver unit is outside a specification range (over voltage or over current), and the fault mode is detected based at least in part on an input power of the primary coil (par 37, 42, 45-46).  
With respect to claim 37, Baarman, Von Novak and Kallal combine to disclose the apparatus necessary to carry out the programmed steps of claim 37, as discussed above in the art rejection of claim 18.  The references are analogous, as discussed above.  The combination does not expressly disclose that is includes a computer-readable storage medium storing therein computer-readable instructions.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Baarman Kallal combination to have its functionality carried out by a computer.  The motivation for doing so would have been the obviousness of automation.  MPEP §2144.04.  Naming a generic computer to carry out method steps that are anticipated by Baarman is an obvious modification. 
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Baarman in view of Von Novak, Kallal and Inoue (US 2016/0344302). 
Baarman discloses its rectifier comprises passive diodes and does not expressly disclose an active rectifier.  Inoue discloses that a rectifier can be either passive or active with semiconductor switches (par 5).  
Baarman and Inoue are analogous because they are from the same field of endeavor, namely rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to replace Baarman’s passive rectifier with an active one, as taught by Inoue.  The motivation for doing so would have been the substitution of equivalent devices. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836